         Case 1:20-cv-11026-GHW-OTW Document 39 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
ALFREDO BELLO HERRERA AND ANGELO                              :
BELLO SILVA, on their own behalf and on                       :         20-CV-11026 (GHW) (OTW)
behalf of others similarly situated,                          :
                                                              :         ORDER
                         Plaintiffs,                          :
                                                              :
                      -against-                               :
                                                              :
MANNA 2ND AVENUE LLC, et al.,
                                                              :
                         Defendants.
--------------------------------------------------------------x

           ONA T. WANG, United States Magistrate Judge:

           By Order dated June 4, 2021, the Court ordered all parties to participate in mediation in

good faith. (ECF 34 at 2). By September 2, 2021, each counsel shall file a separate letter (limited

to two single-spaced pages) regarding the status of mediation. Each letter shall address

whether mediation has occurred and, if not, what steps have been taken to schedule

mediation. If mediation has not occurred, each letter shall also attach any email

correspondence regarding scheduling mediation.1


           SO ORDERED.



                                                                      s/ Ona T. Wang
Dated: August 26, 2021                                              Ona T. Wang
       New York, New York                                           United States Magistrate Judge




1
    Mr. Segota’s counsel need only include any emails following those included in ECF 36-4.
